******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  STATE OF CONNECTICUT v. JOSE E. MEDINA
                (AC 38932)
                 Beach, Mullins and Sullivan, Js.*
    Argued October 11, 2016—officially released February 7, 2017

   (Appeal from Superior Court, judicial district of
               Hartford, Dewey, J.)
  James P. Sexton, assigned counsel, with whom were
Matthew C. Eagan, assigned counsel, and, on the brief,
Michael S. Taylor, Marina L. Green, and Emily G.
Sexton, assigned counsel, for the appellant (defendant).
  Harry Weller, senior assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and John Fahey, senior assistant state’s attorney,
for the appellee (state).
                         Opinion

   SULLIVAN, J. The defendant, Jose E. Medina, appeals
from the judgment of conviction, rendered after a jury
trial, of capital felony in violation of General Statutes
(Rev. 2011) § 53a-54b (7)1 and General Statutes § 53a-
8 (a), and conspiracy to commit murder in violation
of General Statutes §§ 53a-48 (a) and 53a-54a (a). On
appeal, the defendant claims that the trial court improp-
erly allowed the jury to consider inculpatory statements
in violation of his federal constitutional rights where
the record is clear that either (1) the detectives failed
to advise the defendant of his Miranda rights2 prior to
their custodial interrogation of him, or (2) the Miranda
waiver that the defendant gave was not knowing, intelli-
gent, and voluntary because he was under the influence
of phencyclidine (PCP). We affirm the judgment of the
trial court.
   The jury reasonably could have found the following
facts. At approximately 4 a.m. on January 1, 2011, the
defendant and his friend, Angel Rivera, were traveling
in a black Lexus and engaged in a pursuit of a red Ford
Expedition driven by Luis Rivera, one of the victims,
with Lionel Roldan, the other victim, as a passenger in
that vehicle. As Angel Rivera and the defendant chased
the Expedition, the defendant shot at its occupants.
The chase ended when Luis Rivera lost control of the
Expedition on Francis Avenue in Hartford and the vehi-
cle became lodged in a snowbank. The defendant then
exited the Lexus and shot at the victims from the pas-
senger’s side of the Expedition. Angel Rivera also exited
the Lexus and proceeded to the Expedition, where he
and the defendant repeatedly punched Roldan. The
defendant and Angel Rivera drove away in the Lexus,
but they returned to the scene shortly thereafter. After
removing Roldan from the passenger seat, the defen-
dant entered the Expedition and drove away. Angel
Rivera departed, driving the Lexus. Both Roldan and
Luis Rivera died of gunshot wounds.
  Later that day, the defendant visited Kasandra Rivera,
and they argued, prompting her to call 911 to report a
domestic disturbance. Responding police pursued the
defendant in a car chase around Hartford, East Hart-
ford, and West Hartford. The chase ended in a shopping
plaza in West Hartford after the defendant’s vehicle
caught fire and police then flattened his tires using
stopsticks. After police apprehended the defendant,
they arrested him on narcotics, traffic, and domestic
disturbance offenses, and transported him to the major
crimes division of the Hartford Police Department.
    The defendant arrived at the major crimes division
around 4:55 p.m. and signed a form waiving his Miranda
rights at 6:35 p.m. Between the time he arrived at the
major crimes division and the time he was
‘‘ ‘book[ed],’ ’’ several detectives interviewed him,
including Detective Luis Poma. At some point in the
evening, the defendant asked to speak with Kasandra
Rivera and a detective facilitated that call. With police
present, the defendant spoke with Kasandra Rivera on
a detective’s desk phone and admitted that he had shot
the victims. The time of his Miranda waiver relative
to the time of his statements to Poma and Kasandra
Rivera is unclear from the record.
   On March 12, 2014, in a long form information, the
state charged the defendant with capital felony in viola-
tion of §§ 53a-54b (7) and 53a-8 (a), two counts of mur-
der in violation of §§ 53a-54a (a) and 53a-8 (a), and
conspiracy to commit murder in violation of §§ 53a-48
(a) and 53a-54a (a). Following a trial, the jury found
the defendant guilty on all charges. The court imposed
a sentence of life without the possibility of release for
capital felony, sixty years each for the murder counts,
and ten years for conspiracy to commit murder, consec-
utive to the capital felony sentence. In accord with
existing precedent, however, the court vacated the mur-
der convictions. See State v. Polanco, 308 Conn. 242,
245, 61 A.3d 1084 (2013) (when defendant convicted of
greater and lesser included offenses, lesser included
offense must be vacated). This appeal followed. Further
facts will be set forth where relevant to the issues raised
by the defendant.
                             I
  The defendant first claims that the court violated his
constitutional rights by allowing evidence before the
jury of inculpatory statements that he made before he
had been advised of his Miranda rights. The purported
inculpatory statements included statements made to
Poma during an alleged custodial interrogation and
statements made over the telephone to Kasandra Rivera
and overheard by detectives. The defendant concedes
that he did not raise this or his other claim that he did
not waive his Miranda rights voluntarily, knowingly,
or intelligently at trial, but argues that he may raise his
claims pursuant to Golding.3 The state argues that,
because the record is inadequate for review, the defen-
dant’s claim fails the first prong of Golding. We agree
with the state.
   Before addressing the defendant’s claim, we set forth
the applicable standard of review. ‘‘Under Golding, a
criminal defendant can prevail on an unpreserved claim
of constitutional error if all of the following conditions
are met: (1) the record is adequate to review the alleged
claim of error; (2) the claim is of constitutional magni-
tude alleging the violation of a fundamental right; (3)
the alleged constitutional violation . . . exists and
. . . deprived the defendant of a fair trial; and (4) if
subject to harmless error analysis, the state has failed to
demonstrate harmlessness of the alleged constitutional
violation beyond a reasonable doubt.’’ (Internal quota-
tion marks omitted.) State v. Edmonds, 323 Conn. 34,
48 n.8, 145 A.3d 861 (2016). ‘‘[U]nless the defendant has
satisfied the first Golding prong, that is, unless the
defendant has demonstrated that the record is adequate
for appellate review, the appellate tribunal will not con-
sider the merits of the defendant’s claim.’’ (Internal
quotation marks omitted.) State v. Polanco, 165 Conn.
App. 563, 572–73, 140 A.3d 230, cert. denied, 322 Conn.
906, 139 A.3d 708 (2016).
   ‘‘Two threshold conditions must be satisfied in order
to invoke the warnings constitutionally required by
Miranda: (1) the defendant must have been in custody;
and (2) the defendant must have been subjected to
police interrogation. . . . If a suspect indicates that
he wishes to remain silent, the interrogation must cease
and if he requests counsel, the interrogation must cease
until an attorney is present.’’ (Citation omitted; empha-
sis omitted; internal quotation marks omitted.) State v.
Burns, 140 Conn. App. 347, 367, 59 A.3d 819, cert.
denied, 308 Conn. 918, 62 A.3d 1132 (2013).
   As stated previously, the record indicates that the
defendant signed a Miranda waiver form at 6:35 p.m.
Due to the lack of findings by the trial court, and the
lack of clear and consistent testimony by Poma and
Detective Andrew Jacobson of the Hartford Police
Department, however, the record is unclear as to when
the defendant was read and waived his Miranda rights
in relation to his allegedly incriminatory statements.
Accordingly, without a factual finding regarding when
the defendant made the statements in question, we can-
not determine whether the defendant’s constitutional
rights were violated. Consequently, the record is inade-
quate for review and the defendant has failed the first
prong of Golding.4
                                     II
   The defendant also claims that he could not have
waived his Miranda rights voluntarily, knowingly, and
intelligently because at the time that he signed the
waiver he was under the effects of PCP. Having already
determined that the record is inadequate to determine
when, in relation to his statements to Poma and the
call to Kasandra Rivera, the defendant signed the waiver
of his rights, we similarly have no factual findings
regarding the voluntariness of the waiver. If the defen-
dant’s statements were made after a waiver, then the
issue of whether he was capable of knowingly, volunta-
rily, and intelligently waiving his rights would be ger-
mane.5 The trial court did not address the issue and
made no findings. In the absence of a sufficient record,
we do not reach the unpreserved issue.
   The judgment is affirmed.
   In this opinion the other judges concurred.
  * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
  1
    General Statutes (Rev. to 2011) § 53a-54b was amended by No. 12-5, § 1,
of the 2012 Public Acts to substitute ‘‘murder with special circumstances’’
for ‘‘capital felony.’’ Hereinafter, all references are to the 2011 revision of
that statute unless otherwise indicated.
   2
     See Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed.
2d 694 (1966).
   3
     State v. Golding, 213 Conn. 233, 239–40, 567 A.2d 823 (1989); see also
In re Yasiel R., 317 Conn. 773, 781, 120 A.3d 1188 (2015) (modifying third
prong of Golding).
   4
     The state has suggested that the defendant deliberately chose not to
contest the admissibility of his statements, because they provided a factual
basis for a self-defense claim without his having to testify. We have no facts
found as to this assertion, however, and do not reach it.
   5
     See State v. Cushard, 164 Conn. App. 832, 838, 137 A.3d 926 (‘‘To be
valid, a waiver must be voluntary, knowing and intelligent. . . . The state
has the burden of proving by a preponderance of the evidence that the
defendant voluntarily, knowingly and intelligently waived his Miranda
rights.’’ [Internal quotation marks omitted.]), cert. granted on other grounds,
321 Conn. 926, 138 A.3d 286 (2016).